Citation Nr: 0425530	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected status post left 
knee arthroscopy with anterior cruciate ligament repair.

2.  Entitlement to service connection for a back disorder as 
secondary to service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served as a member of the Puerto Rico Army 
National Guard and had verified periods of active duty for 
training from March 1979 to June 1979 and from August 19, 
1998, to August 28, 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 RO decision which, in pertinent part, 
denied service connection for a right knee disorder and a 
back disorder as secondary to service-connected status post 
left knee arthroscopy with anterior cruciate ligament repair.  
In February 2002, the veteran testified at a hearing at the 
RO.  In June 2003, the Board remanded the claims to the RO 
for additional evidentiary development.


FINDINGS OF FACT

1.  The veteran currently has a right knee disorder which is 
due to his service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.

2.  The veteran currently has a back disorder which is due to 
his service-connected status post left knee arthroscopy with 
anterior cruciate ligament repair.


CONCLUSIONS OF LAW

1.  A right knee disorder is proximately due to or the result 
of the veteran's service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310 (2003).

2.  A back disorder is proximately due to or the result of 
the veteran's service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served as a member of the Puerto Rico Army 
National Guard and had verified periods of active duty for 
training from March 1979 to June 1979 and from August 19, 
1998 to August 28, 1998.  His service medical records are 
negative for the presence of a chronic right knee or back 
disorder.

In September 1999, the RO granted service connection for a 
left knee disorder, and assigned a 30 percent rating for the 
condition.

In July 2000, the veteran filed his claims for service 
connection for a right knee disorder and a back disorder as 
secondary to his service-connected left knee disorder.

In September 2000, Dr. Enrique Ramirez-Irizarry indicated 
that the veteran was suffering from back pain, and should 
rest for a few days before returning to his job.  The same 
was also indicated by Dr. Ramirez-Irizarry in March 2001. 

In August 2001, the veteran was given a VA spine examination.  
It was noted that he had been experiencing back pain for the 
previous year.  He also indicated that he had been 
experiencing right knee pain for the previous year-and-a-
half.  He reported no history of trauma, and said that he 
thought his pain was the result of favoring his left knee.  
It was noted that right knee X-rays from May 2001 showed no 
bone or joint pathology.  Subjectively, he reported a mild 
right knee lateral pain inside the joint.  He also reported 
mild localized low back pain.  He said he was currently 


using Ibuprofen with good pain control for six hours.  He 
reported treatment in June 2001, and said that precipitating 
factors for his right knee and low back pain included going 
upstairs, sitting a lot, and walking.  Alleviating factors 
included medications and horse liniments.  He said he had 
missed work on eight occasions during the previous year 
because of severe pain.  He was able to walk unassisted but 
used a cane because of instability of the left knee.  He 
reported a history of two falls.  He had not undergone any 
surgeries to his back or right knee.  He said that his right 
knee and back conditions had limited his daily activities 
somewhat.  Following objective examination and X-rays, the 
examiner's diagnoses were minimal degenerative joint disease 
of the dorsal and lumbar spine by X-rays, and negative 
musculoskeletal right knee joint examination.  The examiner 
opined that the veteran did not have a right knee disorder, 
and that his degenerative joint disease of the lumbar spine 
was due to the natural process of aging.  It was indicated 
that service medical records and the claims folder were 
reviewed.  

Private medical records dated in November 2001 from Dr. 
Erasmo Asencio show the veteran being seen with diagnoses of 
low back pain and moderate atrophy of the left thigh.  Pain 
in the right knee was also indicated, and home rest was 
prescribed for a few days.

VA outpatient treatment records dated in 2001 show the 
veteran being seen on several occasions with complaints of 
pain in both knees and in his lower back.

VA outpatient treatment records from January 2002 show the 
veteran being seen with complaints regarding his right knee.  

In February 2002, the veteran testified at a hearing at the 
RO.  He said that his back had been affected from his left 
knee injury because he was unable to crouch or kneel down, 
and instead had to lower his entire torso.  He said he was 
unable to use normal body mechanics.  He testified that his 
right knee had been affected because he had been putting more 
weight on it to avoid putting weight on his left knee.  He 
stated that he had arthritis in both of his knees and in his 
back.  He indicated that his knee and back problems had 
interfered with his ability to perform his job as a police 
officer, and he had needed to use up all of his sick leave 
because of these conditions.  He said that he was using 
braces for his knees, and had an appointment for a girdle for 
his back.  His wife testified that he had been traumatized 
emotionally since his left knee injury.  

VA outpatient treatment records from February 2002 show 
complaints of right knee pain for the previous year.  Pain on 
squatting was indicated.  Range of motion was full and there 
was no instability, but some tenderness was indicated.  
Treatment records from March 2002 show pain in the center and 
the left of the lower back.  The pain did not radiate and was 
not a daily pain.  It increased with bending and decreased 
with bed rest.  The veteran was noted as having to bend at 
the waist because he was unable to kneel or squat.  The 
impression was chronic low back pain with no neurological 
deficits or radicular signs.  The pain was indicated as most 
likely being biomechanical.  Records from April 2002 show 
complaints of moderate pain in the low back area.  

In a private medical report dated in December 2002, Dr. Ivan 
G. Martinez Deliz related a history of the veteran's 
development of knee and back problems.  Diagnoses of right 
knee osteoarthritis and cervical, dorsal, and lumbosacral 
strain were noted.  The report indicates that due to the 
veteran's left knee derangement and excessive workload to his 
right knee, plus trauma received, the veteran had developed 
osteoarthritis in his right knee and weakness in both knee 
muscles.  The derangement of the knees had developed into low 
back pain resulting from lumbosacral muscle use to compensate 
for lower extremity muscle weakness.  It was concluded that 
the veteran's low back pain and right knee problems were 
related to his left knee derangement.

In a letter dated in December 2002, Dr. Asencio again 
indicated that the veteran had low back pain and needed to 
rest for a few days before returning to work.

In a private medical letter dated in March 2003, Dr. Ann 
Gordon indicated that the veteran's claims file and pertinent 
medical records were reviewed.  A medical history was 
provided.  Dr. Gordon concluded that the evidence suggested 
that the veteran suffered from significant pain, decreased 
range of motion, instability, and gait disturbance as a 
result of his service-connected left knee disorder.  It was 
indicated that knee injuries of the veteran's kind often 
resulted in altered biomechanics and led to back pain and 
dysfunction of the weight-bearing joints.  It was noted that 
the veteran developed back pain one year after the left knee 
injury and then developed right knee pain.  Dr. Gordon opined 
that it was conceivable that the veteran's degenerative joint 
disease of the lower back and right knee could be attributed 
to normal aging.  However, she concluded that it was as 
likely as not that the left knee injury and its sequelae were 
major contributing factors to the development of the low back 
pain and right knee pain.

A VA magnetic resonance image (MRI) of the cervical spine 
from April 2003 found no acute fractures or dislocation.  
There were minimal degenerative disc bulges without 
significant central canal stenosis or narrowing of the 
lateral recess.  The cervical cord was unremarkable, and 
there was no abnormal signal found in the bone marrow.  The 
impression was minimal degenerative disc disease without 
significant central canal stenosis or nerve root narrowing.

VA outpatient treatment records dated in 2003 show continued 
difficulty with right knee and low back pain.  In April 2003 
it was indicated that right knee pain was severe when the 
veteran awoke, but decreased as his knee warmed up.  
Prolonged standing, walking, and rest increased his pain, 
while medication and short rest periods decreased his pain.  
He reported difficulty with activities which required 
kneeling, squatting, walking long distances, or negotiating 
stairs.   

In November 2003, the veteran was given a VA spine 
examination.  He reported that he started having low back 
pain after surgery was performed on his left knee in 1999.  
He said he experienced low back pain with radiation to the 
middle back and neck and occasional numbness of both legs.  
He indicated frequent cramps in his left leg and also 
reported cervical pain with radiation to his shoulder.  His 
pain was constant, and was moderate to severe in his low back 
and moderate in his cervical area.  He was currently taking 
medication for his back pain.  Activity precipitated his back 
pain, and medication and rest alleviated it.  He reported 13 
flare-ups within the previous year which had caused him to 
miss work.  He currently used a cane all the time and 
crutches occasionally.  His condition caused mild impairment 
in his daily activities and minimal impairment in his work as 
a radio operator.  Following physical examination, the 
examiner's diagnoses were mild degenerative joint disease of 
the lumbar spine by X-rays dated in October 2002, and mild 
degenerative joint disease of the dorsal spine by X-rays 
dated in August 2001.

Also in November 2003, the veteran was given a VA joints 
examination.  He reported that he started having right knee 
pain four months after surgery to his left knee.  He said he 
experienced constant severe right knee pain on his knee joint 
which was associated with noise sounds upon moving it.  He 
had no other right knee complaints.  He was currently taking 
medication and undergoing physical therapy for his pain.  
Precipitating factors were walking in his house and sitting, 
and alleviating factors were medications and ice.  He 
reported 13 or 14 flare-ups during the previous year which 
had caused him to be absent from work.  He used a knee brace 
and a cane, and occasionally used crutches.  He reported no 
history of right knee surgery, and no episodes of dislocation 
or recurrent subluxation during the previous year.  There 
were no constitutional symptoms for inflammatory arthritis.  
He reported some limitation in his daily activities as a 
result of his right knee condition, but no limitation in his 
job as a result of his right knee condition.  Following 
physical examination, the examiner's diagnoses were mild 
degenerative joint disease of the right knee by X-rays taken 
in January 2001, and thickening of the medial collateral 
ligament which was suggestive of previous medial collateral 
ligament injury and soft tissue edema of the medial joint 
compartment by MRI of the right knee taken in December 2001.  
The examiner opined that the veteran's right knee and back 
conditions were not at least as likely as not proximately due 
to or the result of his service-connected status post left 
knee arthroscopy with anterior cruciate ligament repair.

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in March 2001, August 2003, and May 2004, and also in 
the October 2001 statement of the case and the September 2002 
and April 2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claims on 
appeal.  Service, VA, and private medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  






A.  Secondary service connection for a right knee disorder

There is no evidence of a right knee disorder during the 
veteran's military service or for years later, and thus there 
is no basis for direct service connection for such condition.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran claims service connection for a right knee 
disorder as secondary to his service-connected status post 
left knee arthroscopy with anterior cruciate ligament repair.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).   Allen v. Brown, 7 Vet.App. 439 (1995). 

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the right knee by X-rays.  
Regarding the etiology of the right knee disorder, the 2003 
VA examiner found that such condition was not at least as 
likely as not proximately due to or the result of his 
service-connected status post left knee arthroscopy with 
anterior cruciate ligament repair.  However, two private 
medical opinions of record have related the veteran's right 
knee disorder to his service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.  The 
Board finds each of these opinions to be credible and 
supported by medical evidence.    

Upon consideration of the opinions above and all relevant 
evidence regarding the veteran's right knee disorder in the 
record before the Board, the Board finds the evidence to be 
in relative equipoise as to whether the veteran's right knee 
disorder is related to his service-connected status post left 
knee arthroscopy with anterior cruciate ligament repair.  
There is competent medical evidence in the record to support 
a finding of relatedness, as well as competent medical 
evidence to support a finding of non-relatedness.  Because 
the Board finds there to be at least an approximate balance 
of positive and negative evidence relevant to the veteran's 
claim for benefits, the veteran is therefore entitled to the 
benefit of the doubt regarding the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Board finds that secondary service connection for 
the veteran's right knee disorder is warranted.

B.  Secondary service connection for a back disorder

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the lumbar and dorsal spine by 
X-rays, and has also been diagnosed with cervical, dorsal, 
and lumbosacral strain.  Regarding the etiology of the 
veteran's back disorder, the 2001 VA examiner found that the 
condition was due to the aging process.  The 2003 VA examiner 
found that the condition was not at least as likely as not 
proximately due to or the result of his service-connected 
status post left knee arthroscopy with anterior cruciate 
ligament repair.  However, as with the claim for secondary 
service connection for a right knee disorder, two private 
medical opinions of record have related the veteran's back 
disorder to his service-connected status post left knee 
arthroscopy with anterior cruciate ligament repair.  The 
Board finds each of these opinions to be credible and 
supported by medical evidence.    

In light of such opinions, and as with the claim for 
secondary service connection for a right knee disorder, the 
Board finds that the medical evidence is at least 
approximately balanced on the question of whether a back 
disorder is the result of service-connected status post left 
knee arthroscopy with anterior cruciate ligament repair.  
Under such circumstances, the veteran is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b).  Thus the Board finds that 
the veteran's back disorder is due to his service-connected 
status post left knee arthroscopy with anterior cruciate 
ligament repair.  The condition is proximately due to or the 
result of the service-connected disability, and secondary 
service connection for a back disorder is therefore 
warranted.








ORDER

Service connection for a right knee disorder as secondary to 
service-connected status post left knee arthroscopy with 
anterior cruciate ligament repair is granted.

Service connection for a back disorder as secondary to 
service-connected status post left knee arthroscopy with 
anterior cruciate ligament repair is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



